MICHAEL RAY, Individually and as Next Friend for ALYSSA RAY, a minor, and DEBBIE RAY, Plaintiffs-Appellees/Cross-Appellants,
v.
KAPIOLANI MEDICAL SPECIALISTS; Defendant-Appellant/Cross-Appellee, and
KAPIOLANI MEDICAL CENTER FOR WOMEN AND CHILDREN, Defendant.
No. 29988.
Supreme Court of Hawaii.
August 10, 2011.
Collin M. (Marty) Fritz, Philip Russotti, Allen K. Williams, Margaret S. Jenkins and Robert S. Peck for Plaintiffs-Appellees/Cross-Appellants on the motion.
By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ., and Circuit Judge Wilson, in place of Acoba, J., recused.

ORDER DENYING MOTION FOR RECONSIDERATION
Upon consideration of Plaintiffs-Appellees/Cross-Appellants' motion for reconsideration of this court's opinion filed August 1, 2011, and the record herein,
IT IS HEREBY ORDERED that the motion is denied.